Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 10/6/2021. Claims 1 and 4-20 are currently pending and claims 2 and 3 are cancelled. Claims 1, 11, and 13 are the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkansky et al. (herein called Bashkansky) (US PG Pub. 2009/0064117 A1) and .

As per claim 1, Bashkansky teaches: a computer-implemented method, the method comprising:
based on a result of static analysis of source code, determining that a change in the source code affects a corresponding output of the source code at runtime (pars. [0017]-[0019], [0041]-[0049], [0069], program/code/source code is optimized by modifying/changing/etc. code in order to improve aspect/property/etc. of code such as consuming fewer resources, to be executed more rapidly, reduce size/memory program occupies, reduce number of files included, operate more efficiently, run faster, etc. (change in source code affects a corresponding output of source code at runtime), and code analyzer determines differences/modifications between versions/optimized and non-optimized/etc. of code by performing static analysis of code (determine change in source code affecting corresponding output of source code at runtime/optimizations/modifications made to optimize code/affect output at runtime/etc. based on a result of static analysis of source code).);
 generating a metadata record descriptive of the change in the source code, wherein the metadata record includes an indication of a significance of the change in the source code (pars. [0046]-[0047], [0050], [0052]-[0053], lists representing code modifications are generated (generate metadata record descriptive of changes in the source code) and presented in visual representation which includes coloring/presentation scheme differentiating original/non-modified instructions from 
concatenating the metadata records in an order corresponding to the changes in the source code, wherein the changes in the source code have a corresponding stream of change data (pars. [0056]-[0057], visual representations are presented in a manner allowing a programmer to examine the visual representation, for example, by including a “show next”/”show previous” buttons triggering commands to forward/scroll/etc. to show subsequent/previous instruction that was modified (changes in source code have corresponding stream of change data/are presented in visual representation of modified/changed instructions/etc.). As the modified/instructions are displayed/presented such that a programmer may scroll through modifications/changes in order/from modification/change/instruction to subsequent/previous modified/change instruction, it is obvious that the metadata records/list of changes/modifications instructions are concatenated/linked/joined/etc. in an order corresponding to the changes in the source code so the programmer may scroll/forward/etc. from modification/change/instruction to next/subsequent/previous/etc. modified/changed/etc. instruction in the source code/program.); and 
displaying the corresponding metadata records in conjunction with displaying output (pars. [0044], [0050]-[0052], visual representation is output/displayed which includes code modification lists reflecting code/source code modifications/changes performed (corresponding metadata records) and further includes representations of 
While Bashkansky teaches performing static analysis of source code/analyzing source code to determine changes/modifications/etc. that affect output/changes/modifications to instructions/etc., and displaying generated metadata records along with a representation of the program/code/etc., it does not explicitly state that the output is trace output, and as such does not explicitly state, however Dimpsey teaches:
determining that a change in the source code affects a corresponding trace output of the source code at runtime (pars. [0089]-[0093], [0116]-[0125], [0135]-[0136], trace data includes records of resources acquired/released/consumed and as software is developed changes/updates/etc. are made to its code/source code/etc. (change in source code) which may affect its performance/resource consumption/trace data (change in source code affects trace output/resource consumption/etc.), and the software product/code is tested by tracing execution/runs of different builds of the program/software/code (trace execution of code/source code of first and second versions of source code), generating call trees for each of the sets of trace data, subtracting the call tree for one of the builds/versions from the other call tree to generate a subtraction call tree representing differences in execution of the builds/versions of the program due to changes in the code of the program/source code 
wherein the changes in the source code have a corresponding stream of trace change data (pars. [0120]-[0125], [0129]-[0132], [0135]-[0136], sets of trace data from different builds/versions of program/software/source code having changes/updates/differences/etc. between the builds/versions are used to generate call trees for the different builds/versions, which are walked and subtracted to generate subtraction call tree/xtree/etc. representing differences in the execution traces/determine change in code/program/source code affects trace output, and subtraction call tree/xtree includes information identifying methods added/removed from the program/source code, changes in resource usage within execution paths of the program/source code, etc. allowing for easy identification in differences in execution of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining that a change in the source code affects a corresponding trace output of the source code at runtime; and wherein the changes in the source code have a corresponding stream of trace change data, as conceptually taught by Dimpsey, into that of Bashkansky because these modifications allow for changes in actual trace data/output/etc. to be analyzed and correlated with the changes in source code and provided to developer/programmer/user for use in analysis in program/code performance, which is desirable as it provides additional information to the user/programmer/developer to use in developing the program/code/evaluating program/code performance/etc., thereby allowing the developer/programmer/user to make more informed decisions/have more information/etc. when determining how to further develop code, thereby helping to ensure that the code/program developed operates as desired by the user/developer/programmer. 
While Bashkansky teaches displaying both the metadata and a visual representation of the code/program, Bashkansky and Dimpsey do not explicitly state, however Tojo teaches:
displaying the corresponding metadata records in conjunction with displaying the trace output (fig. 8, pars. [0032], [0039]-[0042], [0085]-[0095], display is generated based on trace difference information, program difference information, etc. that provides visualization/display of program differences/metadata records, trace differences, trace 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add displaying the corresponding metadata records in conjunction with displaying the trace output, as conceptually taught by Tojo, into that of Bashkansky and Dimpsey because these modifications allow for more/additional/etc. information to be presented to a user/developer/programmer in an effective manner for use in analyzing/evaluating/etc. the program/code being developed, which is desirable as it provides additional information to the user/programmer/developer to use in developing the program/code/evaluating program/code performance/etc., thereby allowing the developer/programmer/user to make more informed decisions/have more information/etc. when determining how to further develop code, thereby helping to ensure that the code/program developed operates as desired by the user/developer/programmer.

determining whether or not a change in source code between a first version and a second version of the source code affects a trace output of the source code (fig. 13, pars. [0116]-[0125], [0135]-[0136], as software is developed changes/updates/etc. are made to its code/source code/etc. (change in source code) which may affect its performance, and the software product/code is tested for regressions by tracing execution/runs of different builds of the program/software/code (trace execution of code/source code of first and second versions of source code), generating call trees for 
responsive to determining that the change in the source code affects the trace output, generating metadata descriptive of the change in the source code (pars. [0120]-[0125], [0129]-[0132], [0135]-[0136], sets of trace data from different builds/versions of program/software/source code having changes/updates/differences/etc. between the builds/versions are used to generate call trees for the different builds/versions, which are walked and subtracted to generate subtraction call tree/xtree/etc. representing differences in the execution traces/determine change in code/program/source code affects trace output, and subtraction call tree/xtree includes information identifying methods added/removed from the program/source code, changes in resource usage within execution paths of the program/source code, etc. allowing for easy identification in differences in execution of the builds/versions of the program/source codes that are due to code changes (generate metadata descriptive of the change in source code).).



As per claim 4, Bashkansky does not explicitly state, however Dimpsey teaches: wherein the trace change in the trace output comprises at least one of: 
a change in a trace entry of the trace output (pars. [0116], [0120]-[0136], trace data is used to generate call trees which are walked and subtracted from each other to determine differences between traces (changes in trace entry) such as methods called during execution, resources utilized, execution path changes, etc.); 
a change in a property of a function that issues a trace entry of the trace output (pars. [0116], [0120]-[0136], trace data is used to generate call trees which are walked and subtracted from each other to determine differences between traces such as methods called during execution, resources utilized such as number of CPU cycles spent executing each method (change in property of function that issues a trace entry), execution path changes, etc.); and 
a change in a property of a set of code that issues a trace entry of the trace output (pars. [0116]-[0117], [0120]-[0136], trace data is used to generate call trees which are walked and subtracted from each other to determine differences between traces such as methods called during execution, resources utilized, execution/workflow path changes (change in a property of a set of code that issues a trace entry, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the trace change in the trace output comprises at least one of: a change in a trace entry of the trace output; a change in a property of a function that issues a trace entry of the trace output; and a change in a property of a set of code that issues a trace entry of the trace output, as conceptually 

As per claim 5, Bashkansky does not explicitly state, however Dimpsey teaches: wherein a change in a trace entry of the trace output comprises at least one of: 
issuing of a trace entry that was not previously issued; issuing a trace entry that was previously issued with different values; and not issuing a trace entry that was previously issued (pars. [0116]-[0117], [0120]-[0136], trace data is used to generate call trees which are walked and subtracted from each other to determine differences between traces such as methods called during execution, resources utilized, execution/workflow path changes, etc. which includes methods added/deleted/modified, code path additions/deletions/modifications, etc. (issuing trace entry not previously issued/method added/code path addition, issue trace entry previously issued with different value/method modified/code path modification, not issuing trace entry previously issued/methods deleted/code path deletion, etc.) between builds/versions.).


As per claim 6, Bashkansky does not explicitly state, however Dimpsey teaches:  wherein the change in the property of the function that issues the trace entry comprises a change in a rate of issue of the function (pars. [0116], [0120]-[0136], trace data is used to generate call trees which are walked and subtracted from each other to determine differences between traces such as the number of CPU cycles spent executing each method (change in property of function that issues a trace entry is change in rate of issue of function/number of CPU cycles spent executing method).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the change in the property of 

As per claim 7, Bashkansky does not explicitly state, however Dimpsey teaches:  wherein the change in the property of the set of code that issues the trace entry comprises a change in running the set of code. (pars. [0116]-[0117], [0120]-[0136], trace data is used to generate call trees which are walked and subtracted from each other to determine differences between traces such as execution/workflow path changes (change in a property of a set of code that issues a trace entry comprises a change in running the set of code/change in execution path/workflow path of the methods of the code/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the change in the property of the set of code that issues the trace entry comprises a change in running the set of 

As per claim 8, Bashkansky further teaches: wherein the metadata descriptive of the change in the source code comprises at least one of: 
an identifier of the change in the source code; an identifier of a deliverable associated with the change in the source code; a type of the change in the source code; and a measure of the significance of the change in the source code. (pars. [0046]-[0047], [0051], code modification lists reflecting modifications/changes performed/metadata descriptive of change is source code is generated and includes list of code deletions/insertions/modifications/etc. (metadata comprises identifier of change in source code, type of change in source code, etc.).).

As per claim 9, Bashkansky does not explicitly state, however Dimpsey teaches: wherein the trace output at a location of a software error is annotated with changes to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the trace output at a location of a software error is annotated with changes to the source code, as conceptually taught by Dimpsey, into that of Bashkansky because these modifications allow for changes in actual trace data/output/etc. to be analyzed and correlated with the changes in source code and provided to developer/programmer/user for use in analysis in program/code performance, which is desirable as it provides additional information to the user/programmer/developer to use in developing the program/code/evaluating program/code performance/etc., thereby allowing the developer/programmer/user to make more informed decisions/have more information/etc. when determining how to further develop code, thereby helping to ensure that the code/program developed operates as desired by the user/developer/programmer.

As per claim 10, Bashkansky does not explicitly state, however Dimpsey teaches:  wherein trace entries in the trace output associated with changes that have 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein trace entries in the trace output associated with changes that have not yet been deployed are highlighted, as conceptually taught by Dimpsey, into that of Bashkansky because these modifications allow for changes in actual trace data/output/etc. to be analyzed and correlated with the changes in source code and provided to developer/programmer/user for use in analysis in program/code performance, which is desirable as it provides additional information to the user/programmer/developer to use in developing the program/code/evaluating program/code performance/etc., thereby allowing the developer/programmer/user to make more informed decisions/have more information/etc. when determining how to further develop code, thereby helping to ensure that the code/program developed operates as desired by the user/developer/programmer.



As per claim 12, Bashkansky further teaches:  inputting the generated metadata into a software tool used to review trace output in advance of a software problem occurring (pars. [0051]-[0053], [0057]-[0062], code analyzer provides visual representation which includes list of code modifications/generated metadata and program representations, and includes an interface allowing the programmer to examine/utilize the visual representation, for example by scrolling/browsing/etc. through modified/changed instructions (generated metadata/modification lists are used to review trace output/code modifications/program representation/etc. in advance of software problem occurring/when developing/optimizing/etc. the program.).

As per claims 13 and 16-20, they recite systems having similar limitations to the methods of claims 1 and 4-8, respectively, and are therefore rejected for the same reasoning as claims 1 and 4-8, respectively, above. 

As per claim 14, Bashkansky does not explicitly state, however Dimpsey teaches: performing trace analysis comprising determining whether or not a change in a source code between a first version and a second version of the source code generates a trace change in a trace output of the source code (fig. 13, pars. [0116]-[0125], [0135]-[0136], as software is developed changes/updates/etc. are made to its code/source 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add performing trace analysis comprising determining whether or not a change in a source code between a first version and a second version of the source code generates a trace change in a trace output of the source code, as conceptually taught by Dimpsey, into that of Bashkansky because these modifications allow for changes in actual trace data/output/etc. to be analyzed and correlated with the changes in source code and provided to developer/programmer/user for use in analysis in program/code performance, which is desirable as it provides additional information to the user/programmer/developer to use in developing the program/code/evaluating program/code performance/etc., thereby allowing the developer/programmer/user to make more informed decisions/have more information/etc. when determining how to further develop code, thereby helping to 

As per claim 15, Bashkansky does not explicitly state, however Dimpsey teaches: associating the metadata with the generated trace change in the trace output (pars. [0120]-[0125], [0129]-[0132], [0135]-[0136], sets of trace data from different builds/versions of program/software/source code having changes/updates/differences/etc. between the builds/versions are used to generate call trees for the different builds/versions, which are walked and subtracted to generate subtraction call tree/xtree/etc. representing differences in the execution traces/determine change in code/program/source code affects trace output, and subtraction call tree/xtree includes information identifying methods added/removed from the program/source code, changes in resource usage within execution paths of the program/source code, etc. allowing for easy identification in differences in execution of the builds/versions of the program/source codes that are due to code changes (generate metadata descriptive of the change in source code). As the subtraction call tree/xtree/metadata includes information identifying methods added/removed from the program/source code, changes in resource usage within execution paths of the program/source code, etc. it is generated metadata descriptive of changes in source code, and as it is developed by subtracting one call tree from the other so that it represents differences in the execution traces/determines change in code/program/source code affects trace output, the generated subtraction call tree/xtree/metadata is associated with the generated trace change in the trace output ).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the 102 arguments on pg. 8 par. 3-pg. 9 par. 2 of the remarks that Dimpsey et al. (herein called Dimpsey) (US PG Pub. 2008/0270995 A1) does not teach all features of the amended independent claims, and therefore the amended independent claism and their respective dependent claims are allowable, the examiner would like to point out htat the new references Bashkansky et al. (herein called 
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193